Name: 89/523/EEC: Commission Decision of 31 May 1989 on the granting of a contribution from the European Regional Development Fund for measures under a national programme of Community interest (region: Azores) (only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  management;  regions of EU Member States
 Date Published: 1989-09-21

 Avis juridique important|31989D052389/523/EEC: Commission Decision of 31 May 1989 on the granting of a contribution from the European Regional Development Fund for measures under a national programme of Community interest (region: Azores) (only the Portuguese text is authentic) Official Journal L 272 , 21/09/1989 P. 0016 - 0017*****COMMISSION DECISION of 31 May 1989 on the granting of a contribution from the European Regional Development Fund for measures under a national programme of Community interest (region: Azores) (Only the Portuguese text is authentic) (89/523/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1787/84 of 19 June 1984 on the European Regional Development Fund (1), as last amended by Regulation (EEC) No 4254/88 (2) and in particular Articles 10 to 14 thereof, Whereas on 28 April 1988 the Portuguese Government submitted to the Commission a national programme of Community interest for the region of the Azores; Whereas that programme covers a series of consistent multiannual measures for which a financial contribution from the ERDF of ECU 72 076 241 is requested for the period 1989 to 1991; Whereas, in accordance with Article 13 of the Regulation, the programme has become the subject of an agreement between the Commission and Portugal on the final version of which the ERDF Committee was consulted on 11 November 1988; Whereas the programme satisfies the conditions laid down by Articles 10, 11 and 12 of Regulation (EEC) No 1787/84 and may therefore be regarded as a national programme of Community interest; Whereas, pursuant to Article 1 of Council Regulation (EEC) No 2049/88 of 24 June 1988 amending the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (3), legal commitments entered into for measures extending over more than one financial year shall contain a time limit for implementation which must be specified to the recipient in due form when the aid is granted; Whereas all the conditions for the granting of a contribution from the European Regional Development Fund are met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Regional Development Fund, HAS ADOPTED THIS DECISION: Article 1 The Portuguese programme for the region of the Azores is hereby adopted and shall constitute a programme agreement for a national programme of Community interest pursuant to Article 13 (1) of Regulation (EEC) No 1787/84. The programme shall cover the period from 1 January 1989 to 31 December 1991. Article 2 The contribution from the European Regional Development Fund shall not exceed ECU 72 076 241, equivalent to an average of 67 % of the total public expenditure under the programme, estimated at ECU 107 966 088. The rates of the ERDF's contribution to the various measures which make up the programme are specified in the financing plan. Article 3 An initial annual instalment of ECU 9 268 419 is hereby granted in accordance with the financial plan submitted with the programme. Further commitments for the programme shall be made, within the limits of available budgetary resources, in annual instalments. Article 4 Measures grant-aided under the programme shall be implemented in accordance with the requirements laid down in Council Directives 71/305/EEC (4), as last amended by Directive 89/440/EEC (5), and 77/62/EEC (6), as last amended by Regulation (EEC) No 295/88 (7), regarding publication of invitations to tender by public bodies. Article 5 Where the programme concerns measures to exploit the potential for internally generated development in the region of the Azores to which a contribution is made under this Decision and where these measures relate to the provision of specific services or facilities to firms, the aggregate of national aid and the ERDF's contribution shall not exceed 80 % of the expenditure incurred by the firms concerned. Article 6 The time limit for implementation of the legal commitments entered into under this Decision is stated in the programme and in Article 1 of this Decision. As an exception, the Commission may modify that date if the recipient expressly so requests in good time before expiry of the time limit, providing adequate grounds for such modification. Unless the Commission makes a prior change to that date, expenditure incurred after the time limit for implementation shall not be eligible for a contribution from the Fund or a financial instrument. Article 7 Failure to observe any of the conditions set out in this Decision or in the Community programme of national interest hereby adopted shall entitle the Commission to reduce or cancel the assistance granted under the Decision. The Commission may, in such cases, reclaim all or part of the assistance which has already been paid to the beneficiary of the Decision. However, any such reduction, cancellation or request for repayment may be made only after the beneficiary has been given an opportunity to submit its observations within a deadline fixed by the Commission. Article 8 This Decision is addressed to the Portuguese Republic. Done at Brussels, 31 May 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 169, 28. 6. 1984, p. 1. (2) OJ No L 374, 31. 12. 1988, p. 15. (3) OJ No L 185, 15. 7. 1988, p. 3. (4) OJ No L 185, 16. 8. 1971, p. 5. (5) OJ No L 210, 21. 7. 1989, p. 1. (6) OJ No L 13, 15. 1. 1977, p. 1. (7) OJ No L 127, 20. 5. 1988, p. 1.